Ford, Judge:
The suits listed in schedule “A,” attached hereto and made a part hereof, have been submitted for decision upon a written stipulation entered into by and between counsel for the respective parties, which reads as follows:
IT IS HEREBY STIPULATED AND AGREED subject to the approval of the Court:
That the merchandise covered by the entries and protests enumerated in Schedule “A” attached hereto and made part hereof and assessed with duty at 19% ad valorem under Item 647.00 of the Tariff Schedules of the United States, consists of automobile door lock assemblies and hood top ornaments, manufactured of zinc, and was entered into the United States for consumption at various dates subsequent to August 31, 1963, the effective date of the Tariff Schedules of the United States and before December 7, 1965, effective date of Public Law 89-241, 89th Congress, approved October 7, 1965.
That said protests were filed on subject entries under Section 514 of the Tariff Act of 1930 within 60 days after liquidation thereof and said protests were pending for decision by the Court on December 7, 1965, the effective date of said Public Law 89-241, 89th Congress, and as modified and amended by Public Law 90-36, 90th Congress (1st Session), approved June 29,1967.
That before September 30, 1967, to-wit: on September 6th, 1967 a request was filed with the Collector of Customs at the port of entry for reliquidation and classification of said merchandise at 8%% ad valorem under Item 647.01 of the Tariff Schedules of the United States as amended by Section 36(a) of the aforesaid Public Law 89-241,89th Congress.
That the protests enumerated in Schedule “A” attached hereto may be submitted on this stipulation, the same being limited to the merchandise as aforesaid and all other claims are hereby abandoned.
*208That the said protests are submitted for decision upon this Stipulation this 14th day of September, 1967.
The protests having been abandoned as to all other claims, they are hereby dismissed. Accepting the foregoing stipulation of facts, we find and hold that plaintiff has complied with both section 514, Tariff Act of 1930, and the Tariff Schedules Technical Amendments Act of 1965, PL 89-241, T.D. 56511, and that said merchandise consists of automobile door lock assemblies and hood top ornaments, manufactured of zinc. Therefore, the claim in the protests that said merchandise is properly dutiable at the rate of 8y2 Per centum ad valorem under the provision of item 647.01, Tariff Schedules of the United States, is sustained.
Judgment will be entered accordingly.